Title: To George Washington from Robert Hoakesly, 24 August 1782
From: Hoakesly, Robert
To: Washington, George


                  
                     New York 24th Augt 1782
                  
                  The Memorial of Robert Hoakesly British Merchant Sheweth.
                  That Your Memorialist was Made a prisoner at York Town in Virginia, and having left his Business unsetled, Requests that Your Excellency will be pleased to Grant him a passport to go from New York to Philadelphia and Virginia, as Some of the Gentlemen are in Philadelphia, that I have Business with.  And Your Memorialist Will As in Duty Bound ever pray.
                  
                     Robt Hoakesly
                  
               